FILED
                            NOT FOR PUBLICATION
                                                                           APR 02 2014
                    UNITED STATES COURT OF APPEALS
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JOEL M. HUGHES,                                  No. 12-16522

              Plaintiff - Appellant,             D.C. No. 4:08-cv-00657-RCC

  v.
                                                 MEMORANDUM*
DENNIS G. CHENAIL; et al.,

              Defendants - Appellees,

  And

JAMES WARREN BAIRD, MD, ADC
Medical Program Manager; et al.,

              Defendants.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                       Argued and Submitted March 14, 2014
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FISHER and BERZON, Circuit Judges, and QUIST, Senior District
Judge.**

      Former Arizona state prisoner Joel Hughes appeals the district court’s grant

of summary judgment in favor of Drs. Macabuhay and Hegmann in Hughes’ action

under 42 U.S.C. § 1983 alleging deliberate indifference in the treatment of his

Hepatitis B and C. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

the district court’s grant of summary judgment de novo, Oswalt v. Resolute Indus.,

Inc., 642 F.3d 856, 859 (9th Cir. 2011), and we affirm.

      Hughes failed to raise a genuine dispute of material fact as to whether Drs.

Macabuhay and Hegmann knew of and disregarded an excessive risk to Hughes’

health and safety. See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004). At

most, the evidence that Hughes presented demonstrates that the failure of Drs.

Macabuhay and Hegmann to immediately refer Hughes to a liver specialist

amounted to negligence. However, “[m]ere negligence in diagnosing or treating a

medical condition, without more, does not violate a prisoner’s Eighth Amendment

rights.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992))

(internal quotation marks omitted). Accordingly, the district court properly

granted summary judgment.

             AFFIRMED.

       **
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.

                                         2